                     Case 20-50685-BLS            Doc 11       Filed 10/31/20        Page 1 of 3

                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801
In Re:                                                     Bankruptcy Case No.: 18−11736−BLS
Heritage Home Group LLC
      Debtor                                               Bankruptcy Chapter: 7
__________________________________________

Alfred T. Giuliano

      Plaintiff                                            Adv. Proc. No.: 20−50685−BLS

      vs.

Doug Mockett & Company, Inc.

      Defendant(s)

                                            JUDGMENT BY DEFAULT

       On 10/6/20, default was entered against defendant(s) Doug Mockett & Company, Inc. The plaintiff has
requested entry of judgment by default, has filed an affidavit of the amount due, and has stated that this/these
defendant(s) is/are not in the military service. Furthermore, it appears from the record that this/these defendant(s)
is/are not an infant or incompetent person. Therefore, pursuant to Fed.R.Civ.P. 55(b)(1), as incorporated by
Fed.R.Bankr.P. 7055, judgment is entered against this/these defendant(s) in favor of the plaintiff as follows:

       Judgment is entered against defendant(s) Doug Mockett & Company, Inc. in the amount of $102,726.56 plus
court filing costs in the amount of $350.00.




Date: 10/29/20

                                                                                Una O'Boyle, Clerk of Court




(VAN−433b)
                                Case 20-50685-BLS                     Doc 11          Filed 10/31/20              Page 2 of 3
                                                              United States Bankruptcy Court
                                                                   District of Delaware
Giuliano,
       Plaintiff                                                                                                       Adv. Proc. No. 20-50685-BLS
Doug Mockett & Company, Inc.,
       Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0311-1                                                  User: Lesa                                                                  Page 1 of 2
Date Rcvd: Oct 29, 2020                                               Form ID: van433b                                                           Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 31, 2020:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: USTPRegion03.WL.ECF@USDOJ.GOV
                                                                                        Oct 29 2020 19:38:00      U.S. Trustee, Office of United States Trustee, J.
                                                                                                                  Caleb Boggs Federal Building, 844 King Street,
                                                                                                                  Suite 2207, Lockbox 35, Wilmington, DE
                                                                                                                  19801-3519
ust                    + Email/Text: USTPRegion03.WL.ECF@USDOJ.GOV
                                                                                        Oct 29 2020 19:38:00      U.S. Trustee, Office of the United States Trustee,
                                                                                                                  J. Caleb Boggs Federal Building, 844 King Street,
                                                                                                                  Suite 2207, Lockbox 35, Wilmington, DE
                                                                                                                  19801-3519

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 31, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 29, 2020 at the address(es) listed
below:
Name                               Email Address
Alfred T. Giuliano
                                   atgiuliano@giulianomiller.com
                                   ddileo@giulianomiller.com;nj68@ecfcbis.com;agiuliano@ecf.epiqsystems.com;nj90@ecfcbis.com

Peter J Keane
                          Case 20-50685-BLS                 Doc 11          Filed 10/31/20   Page 3 of 3
District/off: 0311-1                                        User: Lesa                                      Page 2 of 2
Date Rcvd: Oct 29, 2020                                     Form ID: van433b                               Total Noticed: 2
                           on behalf of Plaintiff Alfred T. Giuliano pkeane@pszjlaw.com


TOTAL: 2
